Case 2:19-cv-15735-SDW-LDW Document 6 Filed 08/13/19 Page 1 of 1 PageID: 310



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  FRANCISCUS DARTEE,                              Civil Action No. 19-15735 (SDW) (LDW)

               Plaintiff,

  v.                                              ORDER

  THE BANK OF NEW YORK MELLON
                                                  August 13, 2019
  CORPORATION et al.,

               Defendants.


       THIS MATTER having come before the Court by way of Defendant Federal Housing

Finance Agency’s Notice of Removal and pro se Plaintiff Franciscus Dartee’s Request for

Injunctive Relief, and this Court having heard oral argument,

       IT IS, on this 13th day of August, 2019,

       ORDERED that for the reasons set forth on the record on August 13, 2019, this action is

sua sponte REMANDED to the Superior Court of New Jersey, Morris County.

       SO ORDERED.

                                            __/s/ Susan D. Wigenton____
                                            Hon. Susan D. Wigenton
                                            United States District Judge

Orig: Clerk
cc:   Leda Dunn Wettre, U.S.M.J.
      Parties
